Per Curiam.
Appellant was indicted and convicted under Code (1957), Article 27, Section 490, in the Criminal Court of Baltimore by a judge, sitting without a jury.
*692The sole question for determination is whether appellant was apprehended under circumstances from which “an intent [by-appellant] may be presumed [that he intended] feloniously to break and enter into any dwelling house.”
We have carefully examined the evidence adduced by the State below—the appellant offered1 none—and hold that it was ample to support the finding of the trial court. Bergen v. State, 234 Md. 394; Wright v. State, 222 Md. 242; Martin v. State, 203 Md. 66.
Court-appointed counsel for the appellant made an earnest and sincere effort to obtain a reversal of his client’s conviction, but, because of the State’s evidence, appellant’s appeal was hopeless.

Judgment and sentence affirmed.